DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 9, 10, 13, 15, 19, 24, 26, 30, 35, 37, 38, 43, 51, 53, 54, 59, and 62 are pending in the instant application. Claims 1, 3, 4, 9, 10, 13, 15, 24, 37, 38, and 51 are rejected. Claims 19, 26, 30, 35, 43, 53, 54, and 59 are objected. Claim 62 is allowed. 
Information Disclosure Statements
	The information disclosure statements filed on July 16, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
It is noted that the search of the Markush-type claim has remained as 
compounds of formula I wherein the bicyclic heteroaryl ring is 1H-
pyrrolo[2,3-b]pyridin-3-yl (i.e., the bottom A is N and the remaining three are CH
or CR4).
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on July 16, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 102(a)(1) rejection as being anticipated by U.S. Patent No. 5,663,346, the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objections have been withdrawn. 

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 13, 15, 24, 37, 38, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakhontov et al. (Zhurnal Obshchei Khimii (1964), 34(8), 2603-2610).
Yakhontov et al. discloses the compound (X) (see page 2627) which anticipates a compound of the instant claims wherein the bicyclic heteroaryl ring is 1H-pyrrolo[2,3-b]pyridin-3-yl, R4 is alkyl, R3 is aryl, R7 is hydrogen, and Y and R2 are carboxyl. 
Claim Objections
Claims 19, 26, 30, 35, 43, 53, 54, and 59 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected 
Allowable Subject Matter
	Claim 62 is allowed. No prior art was found. It is noted that the examiner sincerely apologizes but she was in error in the previous Office action when she objected to claim 62 (i.e., she did not realize it was an independent claim). The full scope of the subject matter of the claim has now been searched and examined (see attached STN search report).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626